The plaintiff in error was convicted in the county court of Stephens county on a charge of having possession of intoxicating liquor, and his punishment fixed at a fine of $50 and confinement in the county jail for a period of thirty days.
But one question is presented by this appeal, and that is the sufficiency of the evidence to support the verdict. The evidence of the state shows that the officers searched the premises described in the search warrant and found three pints of whisky and about four hundred pints of beer; that the defendant was found in the building together with one Tom Prentice, who later pleaded guilty, paid his fine and served his sentence. The evidence further discloses that the defendant was asked at the time of *Page 260 
the search what he was doing there running a place like that, to which the defendant replied that he was just up against it, broke, and thought he could get a little money and get out before they found it out on him or before they discovered it.
The evidence of the state concerning the physical facts in the case, together with the admission of the defendant at the time of his arrest, were sufficient, if believed by the jury, to warrant a verdict of guilty. No error being apparent, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.